DETAILED ACTION
	This is the first office action for US Application 17/352,557 for a Support Device for Countertops.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006040306 A1 to Withake in view of US 5107775 to Langlais et al.  Regarding claim 1, Whitake discloses a support brace that could be used for a countertop or sink (see figures 1a-1c).  The support brace is collapsible and foldable, and comprises a first arm (16 or 18), a second arm (20 or 22), a lateral top support member (12), and a lateral base member (14).  There is a first longitudinal upper arm (24 or 26) pivotally connected to the lateral top support member (12) at a top end (see figure 1b), wherein said first longitudinal upper arm (24 or 26) is hingedly connected to the first arm (16 or 18) at a bottom end (see figure 1b).
There is a second longitudinal upper arm (28 or 30) is pivotally connected to the lateral top support member (12) at the top end (see figure 1b), wherein the second longitudinal upper arm (28 or 30) is hingedly connected to the second arm at the bottom end.  The first and second longitudinal upper arms and the first and second arms are configured to selectively fold, whereby the lateral top support member is positioned proximal to and aligned with the base member when the support brace is in the folded orientation (see figure 1c).
Withake does not disclose the first and second arms as configured to extend and retract from first and second telescoping sleeves that are pivotally fastened to the lateral base member.  Langlais et al. provides a teaching of providing first and second telescoping sleeves (14) to allow first and second telescoping arms (12) to extend and retract from the sleeves to adjust the height of a planar surface (20).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have provided a telescopic arrangement comprising first and second telescoping sleeves on the brace of Withake, to allow the first and second arms to extend and retract to adjust the height of a planar surface as taught by Langlais et al.
One of ordinary skill in the art would have been motivated to provide a means to adjust the height of the planar surface to various user preferred height.  Withake discloses the first and second arms as pivotally fastened to the lateral base member, and one of ordinary skill in the art would know to utilize the pivotal attachment between the telescopic sleeves and the lateral base member in the combination.
	Regarding claim 2, each of the first longitudinal upper arm and the second longitudinal upper arm are laterally received within the lateral top support member when the support brace is in the folded orientation (see figure 1c).  Regarding claim 3, the first telescoping arm and the second telescoping arm of the combination would be laterally received within the base member when the support brace is in the folded orientation (see figure 1c).
	Regarding claim 4, the first telescoping arm would align with and support the first longitudinal upper arm in the combination when the support brace is in an extended orientation (see figure 1a).  Regarding claim 5, the second telescoping arm would align with and support the second longitudinal upper arm in the combination when the support brace is in an extended orientation (see figure 1a).
	Regarding claim 6, in the combination, the first longitudinal arm would be hingedly connected to the first telescoping arm and include a rotation, and the second longitudinal upper arm would be hingedly connected to the second telescoping arm and include the range of rotation, wherein the range is generally about 180 degrees.
	However, the range of rotation would be 180 degrees without the posts (52) that support the top support member (12) on the base (14) in the folded configuration (see figure 1c).  It has been held that removing a part and its function is a design preference that is within the ordinary skill of someone in the art, which would result in the range of rotation being closer to 180 degrees.
	Regarding claim 7, the first longitudinal arm rotates generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c).  Regarding claim 8, the second longitudinal upper arm rotates generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c).  Regarding claim 9, the first telescoping sleeve would rotate generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c).  Regarding claim 10, the second telescoping sleeve would rotate generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c.
	Regarding claim 11, Withake discloses a support brace that could be used for a countertop or sink (see figures 1a-1c).  The support brace is collapsible and foldable, and comprises a first arm (16 or 18) and a second arm (20 or 22), a top support member (12), and a base member (14).  There is a first upper arm (24 or 26) pivotally connected to the top support member (12) at a top end (see figure 1b), wherein said first upper arm (24 or 26) is hingedly connected to the first arm (16 or 18) at a bottom end including a range of rotation therebetween (see figure 1b).
There is a second upper arm (28 or 30) is pivotally connected to the top support member (12) at the top end (see figure 1b), wherein the second upper arm (28 or 30) is hingedly connected to the second arm at the bottom end including the range of rotation therebetween.  The first and second upper arms and the first and second arms are configured to selectively fold, whereby the top support member is positioned proximal to and aligned with the base member when the support brace is in a folded orientation (see figure 1c).
Withake does not disclose the first and second arms as configured to extend and retract from first and second telescoping sleeves that are pivotally fastened to the lateral base member.  Langlais et al. provides a teaching of providing first and second telescoping sleeves (14) to allow first and second telescoping arms (12) to extend and retract from the sleeves to adjust the height of a planar surface (20).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have provided a telescopic arrangement comprising first and second telescoping sleeves on the brace of Withake, to allow the first and second arms to extend and retract to adjust the height of a planar surface as taught by Langlais et al.
One of ordinary skill in the art would have been motivated to provide a means to adjust the height of the planar surface to various user preferred height.  Withake discloses the first and second arms as pivotally fastened to the lateral base member, and one of ordinary skill in the art would know to utilize the pivotal attachment between the telescopic sleeves and the lateral base member in the combination.
In the combination, the first longitudinal arm would be hingedly connected to the first telescoping arm and include a rotation, and the second longitudinal upper arm would be hingedly connected to the second telescoping arm and include the range of rotation, wherein the range is generally about 180 degrees.
However, the range of rotation would be 180 degrees without the posts (52) that support the top support member (12) on the base (14) in the folded configuration (see figure 1c).  It has been held that removing a part and its function is a design preference that is within the ordinary skill of someone in the art, which would result in the range of rotation being closer to 180 degrees.
Regarding claim 12, each of the first upper arm and the second upper arm are laterally received within the top support member when the support brace is in the folded orientation (see figure 1c).  Regarding claim 13, the first telescoping arm and the second telescoping arm of the combination would be laterally received within the base member when the support brace is in the folded orientation (see figure 1c).
	Regarding claim 14, the first telescoping arm would align with and support the first longitudinal upper arm in the combination when the support brace is in an extended orientation (see figure 1a).  Regarding claim 15, the second telescoping arm would align with and support the second longitudinal upper arm in the combination when the support brace is in an extended orientation (see figure 1a).
	Regarding claim 16, the first upper arm rotates generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c).  Regarding claim 17, the second upper arm rotates generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c).
Regarding claim 18, Withake discloses a support brace that could be used for a countertop or sink (see figures 1a-1c).  The support brace is collapsible and foldable, and comprises a first arm (16 or 18) and a second arm (20 or 22), a top support member (12), and a base member (14).  There is a first upper arm (24 or 26) pivotally connected to the top support member (12) at a top end (see figure 1b), wherein said first upper arm (24 or 26) is hingedly connected to the first arm (16 or 18) at a bottom end including a range of rotation therebetween (see figure 1b).
There is a second upper arm (28 or 30) is pivotally connected to the top support member (12) at the top end (see figure 1b), wherein the second upper arm (28 or 30) is hingedly connected to the second arm at the bottom end including the range of rotation therebetween.  The first and second upper arms and the first and second arms are configured to selectively fold, whereby the top support member is positioned proximal to and aligned with the base member when the support brace is in a folded orientation (see figure 1c).
Withake does not disclose the first and second arms as configured to extend and retract from first and second telescoping sleeves that are pivotally fastened to the lateral base member.  Langlais et al. provides a teaching of providing first and second telescoping sleeves (14) to allow first and second telescoping arms (12) to extend and retract from the sleeves to adjust the height of a planar surface (20).  There is a first adjuster knob (52) for retaining the first telescoping arm in the first telescoping sleeve at a selectable extension thererin, and a second adjuster knob (another 52) for retaining the second telescoping arm in the second telescoping sleeve at a selectable extension therein.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have provided a telescopic arrangement comprising first and second telescoping sleeves on the brace of Withake, to allow the first and second arms to extend and retract to adjust the height of a planar surface as taught by Langlais et al.
One of ordinary skill in the art would have been motivated to provide a means to adjust the height of the planar surface to various user preferred height.  Withake discloses the first and second arms as pivotally fastened to the lateral base member, and one of ordinary skill in the art would know to utilize the pivotal attachment between the telescopic sleeves and the lateral base member in the combination.
In the combination, the first longitudinal arm would be hingedly connected to the first telescoping arm and include a rotation, and the second longitudinal upper arm would be hingedly connected to the second telescoping arm and include the range of rotation, wherein the range is generally about 180 degrees.
However, the range of rotation would be 180 degrees without the posts (52) that support the top support member (12) on the base (14) in the folded configuration (see figure 1c).  It has been held that removing a part and its function is a design preference that is within the ordinary skill of someone in the art, which would result in the range of rotation being closer to 180 degrees.
	Regarding claim 19, the first upper arm and the second upper arm are laterally received within the top support member when the support brace is in the folded orientation. In the structure formed by the combination, the first telescoping arm and the second telescoping arm would be laterally received within the base member when the support brace is in the folded orientation (see figure 1c).
	Regarding claim 20, the first upper arm rotates generally 90 degrees from the extended orientation to the folded orientation (see figures 1a and 1c), and further wherein the second arm rotates generally 90 degrees from the extended orientation to the folded orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0112968 to Ponomar
US 2019/0261771 to Patton
US 2021/0059339 to Chen
US 2020/0391372 to Stempke
DE 202021002287 to Eichler
The above prior art discloses various support stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632